Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Relative to claim 13, the prior art does not disclose:
A system for wrapping, with a film of plastic material, loads that are positioned in a working area, the system comprising:
at least one self-propelled wrapping machine that includes a self- propelled carriage having at least a directional wheel and a guide system for directing said self- propelled carriage, a column fixed to said self-propelled carriage and slidably supporting an unwinding unit of the film and a control unit for controlling at least said guide system;
a drone that is remotely controllable and includes sensors for capturing images of surfaces and/or external edges of the said loads; and
a central processing unit for receiving at least one between signals and/or and data related to the images from said sensors so as to locate and identify the loads, calculating, based on the images of the surfaces and/or the external edges, respective peripheral outlines of plan maximum overall dimensions of said loads and, based on the peripheral outlines, processing respective wrapping paths to be sent to said control unit of said self-propelled wrapping machine,
wherein said self-propelled wrapping machine is configured to move around one of the loads for wrapping the one of the loads with the film along a respective one of the wrapping paths while avoiding collisions with the loads, as claimed,

Relative to claim 19, the prior art does not disclose: 
A method for wrapping loads with a film of plastic material and by at least one self-propelled wrapping machine, the method comprising:
capturing images of surfaces and/or external edges of the loads in a working area by a drone that is remotely controllable and provided with sensors;
locating and identifying the loads in the working area by a central processing unit that is configured to receive signals and/or data related to the said images from the sensors of the drone;
calculating, by the central processing unit, based on the images of the surfaces and/or the external edges, respective peripheral outlines of maximum overall dimensions of the loads and, based on the peripheral outlines, processing corresponding wrapping paths around the loads for a self-propelled wrapping machine that is in the said working area; and
sending to the self-propelled wrapping machine a respective one of the wrapping paths processed by the central processing unit for a corresponding one of the loads to be wrapped, as claimed.

Relative to claim 25, the prior art does not disclose: 
A method for wrapping a load with a plastic film through a self-propelled wrapping machine, the method comprising:
positioning the self-propelled said wrapping machine at the load to be wrapped;
activating sensors of the self-propelled wrapping machine for detecting a surface and/or an external edge of the load that is closest to the self-propelled said wrapping machine; and
activating and moving the self-propelled wrapping machine around the load, wrapping the load with the film, and detecting surfaces and/or external edges of the said load in their total extension; and
said moving of the self-propelled wrapping machine further comprises controlling a guide system of the self-propelled wrapping machine to guide the self- propelled wrapping machine around the load so as to avoid collisions with the surfaces and/or external edges of the load, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655